Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 12-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over CARON et al (WO 2016141474) in view of ARISOY et al (design and Topology Optimization of Lattice Structures Using Deformable Implicit Surfaces for Additive Manufacturing).
As per claim 1, Caron teaches the claimed “method” comprising: “obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be additively manufactured” (Caron, [0032]), “design criteria for the modeled object including at least one stress constraint, at least one in-use load case for the physical structure, and a specification of one or more materials from which the physical structure will be additively manufactured” (Caron, [0028], [0053], [0075], [0082]); “producing, by the computer aided design program, a generatively designed three dimensional shape of the modeled object, including modifying both a geometry of the three dimensional shape and a topology of the three dimensional shape, in accordance with the design criteria, the at least one in-use load case, and the specification of one or more materials” (Caron, [0142], [0148]); and “providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in additively manufacturing the physical structure” (Caron, [0153], [0154]).  It is noted that Caron does not explicitly teach “wherein the specification includes information indicating multiple strength values for the one or more materials, the multiple strength values being dependent upon one or both of a thickness of the physical structure to be built using the one or more materials, and a build angle used during additive manufacturing of the physical structure using the one or more materials” and “wherein the producing comprises varying, during object shape and topology modification of the modeled object, evaluation of the stress constraint at different locations on or in the modeled object in accordance with respective values from the multiple strength values, wherein each strength value corresponds to one or both of the thickness and the build angle at each one of the different locations” as claimed.  However, Arisoy teaches that “the specification includes information indicating multiple strength values for the one or more materials, the multiple strength values being dependent upon one or both of a thickness of the physical structure to be built using the one or more materials, and a build angle used during additive manufacturing of the physical structure using the one or more materials; wherein the producing comprises varying, during object shape and topology modification of the modeled object, evaluation of the stress constraint at different locations on or in the modeled object in accordance with respective values from the multiple strength values, wherein each strength value corresponds to one or both of the thickness and the build angle at each one of the different locations” (Arisoy, 5.2 Hollowing Solid Models, and 6 FEA of Lattified Solids and Structure Preserving Topology Optimization) (see also Dzugan, figure 1 - thickness and orientation effects; 4.2. Thickness Effects).  Thus, it would have been obvious, in view of Arisoy and Dzugan, to configure Caron’s method as claimed by defining the specification of the AM product including material’s thickness, building angle or orientation, stress constraints.  The motivation is to optimizing the creation of the additive manufactured product to provide improved structural characteristics based on topology optimization (Arisoy, 8 Conclusions).

 	Claim 2 adds into claim 1 “wherein each strength value corresponds to the thickness or both the thickness and the build angle at each one of the different locations, and wherein the producing comprises measuring the thickness at each one of the different locations; and computing a respective strength value based on at least the measured thickness at each one of the different locations” (Arisoy, 5.2 Hollowing Solid Models, and 6 FEA of Lattified Solids and Structure Preserving Topology Optimization; Dzugan, figure 1 - thickness and orientation effects; 4.2. Thickness Effects).

	Claim 3 adds into claim 2 “wherein measuring the thickness comprises using a measure of thickness for the generatively designed three dimensional shape of the modeled object that is a combination of at least two distinct thickness measures” (Dzugan, figure 1).

	Claim 4 adds into claim 3 “wherein the thickness at each one of the different locations comprises a combination of at least (i) a first distance measure being a length within the modeled object of a ray cast in a negative normal direction from a surface point of the modeled object, and (ii) a second distance measure being a diameter of a largest sphere that touches the surface point of the modeled object and fits inside the modeled object as determined by checking discrete sampling locations defined on the sphere's surface” which is obvious depending on the structure of the desired product to define its structural thickness.

	Claim 5 adds into claim 1 “wherein modifying both the geometry and the topology of the three dimensional shape comprises enforcing a design criterion that limits a minimum thickness of the generatively designed three dimensional shape of the modeled object, and the minimum thickness being based on the critical fatigue crack length for the material” (Caron, [0142], [0148], [0142], [0154]); Arisoy, 5.2 Hollowing Solid Models, and 6 FEA of Lattified Solids and Structure Preserving Topology Optimization; Dzugan, figure 1 - thickness and orientation effects; 4.2. Thickness Effects).

	Claim 6 adds into claim 1 “wherein modifying both the geometry and the topology of the three dimensional shape comprises: performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object; finding a maximized stress or strain element, for each of the one or more in-use load cases for the physical structure, from the current numerical assessment of the physical response of the modeled object; determining an expected number of loading cycles for each of the one or more in-use load cases for the physical structure using the maximized stress or strain element and data relating fatigue strength to loading cycles; redefining a fatigue safety factor inequality constraint for the modeled object based on a damage fraction calculated from the required number of loading cycles for the modeled object and the expected number of loading cycles for each of the one or more in-use load cases for the physical structure; computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape in accordance with at least the fatigue safety factor inequality constraint; updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object; and repeating at least the performing, the finding, the determining, the redefining, the computing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases.

	Claim 7 adds into claim 1 “wherein each strength value corresponds to the build angle or both the thickness and the build angle at each one of the different locations, wherein the different locations comprises an internal location of the three dimensional shape, and wherein the producing comprises projecting the internal location along a predetermined build direction, to a surface location of the three dimensional shape; and determining a build angle for the internal location from an angle of the normal of the surface location with respect to the predetermined build direction” (Caron, [0142], [0148], [0142], [0154]); Arisoy, 5.2 Hollowing Solid Models, and 6 FEA of Lattified Solids and Structure Preserving Topology Optimization; Dzugan, figure 1 - thickness and orientation effects; 4.2. Thickness Effects).

	Claim 8 adds into claim 1 “wherein the producing further comprises: computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape in accordance with the at least one stress constraint; and updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object” ().

	Claim 9 adds into claim 8 “wherein computing the shape change velocities comprises computing at least one shape change velocity using a gradient determined from a shape derivative of one or both of the thickness and the build angle at each of the different locations.

	Claim 10 adds into claim 8 “wherein computing the shape change velocities comprises computing at least one shape change velocity using an amount determined from a shape derivative formula that approximates a shape derivative of one or both of the thickness and the build angle at each of the different locations.

	Claim 11 adds into claim 10 “wherein the shape derivative formula comprises a volume fraction based inequality constraint that is modified using an importance factor, which is adjusted based on whether or not one or more other constraints were violated in a prior iteration of the iteratively modifying.

	Claims 12-13, and 14-19 and 21 claim a system and a non-transitory computer-readable medium encoding a computer aided design program based on the method of claims 1-5, and 7; therefore, they are rejected under a similar rationale.

Claims 6, 8-11, 20, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 6, and similar claim 20, the allowable features are: “finding a maximized stress or strain element, for each of the one or more in-use load cases for the physical structure, from the current numerical assessment of the physical response of the modeled object; determining an expected number of loading cycles for each of the one or more in-use load cases for the physical structure using the maximized stress or strain element and data relating fatigue strength to loading cycles; redefining a fatigue safety factor inequality constraint for the modeled object based on a damage fraction calculated from the required number of loading cycles for the modeled object and the expected number of loading cycles for each of the one or more in-use load cases for the physical structure; computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape in accordance with at least the fatigue safety factor inequality constraint; updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object; and repeating at least the performing, the finding, the determining, the redefining, the computing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases.”
In claims 8-11, and similar claims 22-24, the allowable features are: “computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape in accordance with the at least one stress constraint; and updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616